JOHN GROSS EMPLOYMENT AGREEMENT

This Agreement is entered into as of June 27, 2005 by and between Majesco
Entertainment Company (the "Company"), a Delaware corporation, on the one hand
and John Gross ("Executive"), on the other hand.

1.    Duties and Scope of Employment.

(a)    Positions and Duties.    During Executive's Employment (as defined
below), Executive will serve as the Company's Executive Vice President, Chief
Financial Officer ("EVP"). Executive will report directly to the Company's Chief
Executive Officer (the "CEO"). Executive will render such business and
professional services in the performance of his duties, consistent with
Executive's position as the EVP, as will reasonably be assigned to him by the
CEO and/or the Company's President. The period of Executive's employment with
the Company under this Agreement will commence on June 21, 2005 (the "Effective
Date") and is referred to herein as "Employment".

(b)    Obligations.

(I) During Executive's Employment and except as provided in Section 1(b)(II)
below, Executive agrees that he will (i) devote his full business efforts and
time to the Company, (ii) devote all of his business time and attention, his
best efforts, and apply his skill and ability to promote the interest of the
Company; (iii) carry out his duties in a professional and competent manner and
faithfully serve the Company and (iv) generally promote the interest of the
Company.

(II) The Company may from time to time establish written rules, regulations and
policies and Executive shall faithfully observe these in the performance of his
duties; provided that any such rules, regulations and policies shall not serve
to amend any provisions of this Agreement. For the duration of his Employment,
Executive agrees not to actively engage in any other incremental new employment,
occupation, or consulting activity for any direct or indirect remuneration
without the prior written approval of the CEO (which approval will not be
unreasonably withheld); provided, however, that Executive may, without the
approval of the CEO, serve in any capacity with any civic, educational, or
charitable organization provided such services do not interfere with Executive's
obligations to the Company.

2.    At-Will Employment.    Executive and the Company agree that Executive's
Employment constitutes "at-will" employment. Executive and the Company
acknowledge that this employment relationship may be terminated at any time,
upon written notice to the other party, with or without Cause (as defined
herein) or with or without Good Reason (as defined herein), at the option either
of the Company or Executive. However, as described in this Agreement, Executive
may be entitled to severance benefits depending upon the circumstances of
Executive's termination of Employment as set forth in Section 6. Upon the
termination of Executive's Employment for any reason, subject to the terms of
this Agreement, Executive will be entitled to payment of any accrued but unpaid
salary, accrued but unused vacation, expense reimbursements, and other benefits
due to Executive through his termination date under any Company-provided or paid
plans, policies, and arrangements in accordance with and subject to the terms of
such plans, policies and arrangements. Executive agrees to resign from all
positions that he holds with the Company (or any Company affiliates),
immediately following the termination of his Employment for any reason.

Nothwithstanding the foregoing, in the event Executive voluntarily terminates
his Employment without Good Reason, he must provide one (1) month prior written
notice of termination to the Company. If Executive terminates his Employment
pursuant to the preceeding sentence, the Company shall have the right at any
time during the one (1)-month notice period to reduce his offices, duties and
responsibilities, or to relieve him of such offices, duties and responsibilities
and to place him on a paid leave-of-absence status, provided that during such
notice period he shall remain a full-time employee of the Company and shall
continue to receive his salary and all other compensation and other benefits as
provided in this Agreement.


--------------------------------------------------------------------------------


3.    Compensation.

(a)    Base Salary.    As of the Effective Date, the Company will pay Executive
an annual salary of $250,000 as compensation for his services (the "Base
Salary"). The Base Salary will be paid periodically in accordance with the
Company's normal payroll practices (but no less frequently than once per month)
and be subject to the usual, required withholding. Executive's salary will be
subject to review and any increases will be made based upon the Company's
standard practices.

(b)    Annual Bonus.    For the Company's 2005 fiscal year, the Executive shall
be eligible for a target performance bonus of 50% of his base salary earned from
the Effective Date through October 31, 2005 (the "2005 Bonus"). The actual
amount of the 2005 Bonus paid shall be determined by the Company in its sole
discretion but shall be at least $62,500. Commencing with the annual period
November 1, 2005 through October 31, 2006 (the "Annual Period" and where the
Annual Period shall represent the Company's fiscal year) and for each Annual
Period (or portion thereof, it being understood that with respect to any partial
Annual Period hereunder the Annual Bonus shall be pro-rated based on the number
of days in such Annual Period that Executive was an employee of the Company)
thereafter during his Employment, Executive will be eligible to receive a
discretionary bonus (the "Annual Bonus"). The target Annual Bonus for each
Annual Period shall be 50% of Executive's Base Salary (with such Base Salary
determined as of the end of the applicable performance period) unless such
target bonus percentage is subsequently increased by the Company. Based on the
evaluation by the Company in its sole and absolute discretion that the Executive
achieved some or all of the goals established by the Company in its sole and
absolute discretion (the "Established Goals") for such Annual Period, the
Company shall determine in its sole and absolute discretion the amount of the
Annual Bonus that will be paid to Executive, provided, however, Executive will
be given the opportunity to provide to the CEO his own evaluation of the
achievement of such Established Goals. Executive may also provide his own input
with respect to what objectives should constitute the Established Goals but the
actual determination of the Established Goals shall be decided by the Company in
its sole and absolute discretion, Notwithstanding the foregoing, for fiscal year
2006, Executive shall receive a minimum Annual Bonus of at least $62,500. The
2005 Bonus and any subsequent year's Annual Bonus shall be paid to Executive
within ninety (90) days after the end of the Annual Period and is subject to
Executive being a Company employee and on working status with the Company
through the last day of the applicable Annual Period.

(c)    Equity Compensation.

(I) Within fifteen days after the Effective Date, Executive will be granted a
non-qualified stock option pursuant to the Company's Amended and Restated 2004
Employee, Director and Consultant Incentive Plan (the "Stock Plan") to purchase
100,000 shares of Company's common stock (the "Time Vested Option"). The Time
Vested Option will be granted pursuant to an effective registration statement,
under the Securities Act of 1933, that is filed with the Securities and Exchange
Commission. The Time Vested Option (i) will have a per-share exercise price
equal to the fair market value of a Company common share as determined by the
closing trading price of Company common shares on the grant date and (ii) will
vest and become exercisable as to 1/36th of such share grant amount each month
commencing as of the Effective Date, subject to Executive's continuous "Service"
with the Company. For purposes of this Agreement, "Service" shall mean providing
service to the Company (or any Company affiliate) as either a director, employee
and/or consultant.

(II) In the event that Executive's Employment is terminated for Cause by the
Company the unexercised portion of the Time Vested Option at the time of such
termination shall be immediately forfeited and cancelled without consideration.

(III) Except as otherwise provided in this Agreement, the Time Vested Option
will be subject to the Company's standard terms and conditions for executive
stock option awards and will be issued pursuant to and consistent with the terms
of the Stock Plan which includes a provision that options may be exercised in
accordance with a cashless exercise program established with a securities
brokerage firm. All stock options granted to Executive will have a ten-year
maximum term and any vested portions of such options will remain exercisable
after

2


--------------------------------------------------------------------------------


Executive's Employment terminates as follows, subject to the ten-year term: (i)
if Executive's Employment terminates by the Executive with Good Reason or is
terminated by the Company without Cause the options will remain exercisable for
twelve (12) months, (ii) if Executive's Employment terminates voluntarily by the
Executive without Good Reason such options, will remain exercisable for three
(3) months, (iii) if Executive's Employment is terminated for Cause by the
Company such options, will be forfeited as soon as the Executive is notified
that he has been terminated for Cause as set forth in the Stock Plan, and (iv)
if Executive's Employment terminates by reason of death or Disability (as
defined in the Stock Plan) such vested options will remain exercisable for
twelve (12) months.

(d)    Vacation.    During his Employment, Executive shall be eligible for
vacation, personal and sick time all in accordance with applicable Company
policies.

(e)    Long-Term Incentive Compensation.    During his Employment, Executive
shall be eligible for grants under the Company's Long-Term Incentive
Compensation Program. Any such grants will vest if established performance
objectives for sales, profit, among other things, are met. It is expected that
such grants will (i) be in the form of restricted shares and/or stock options,
(ii) have an aggregate grant value approximately worth 80% of annual Base Salary
and (iii) be first implemented in the Company's fiscal year 2006.

4.    Employee Benefits.    During his Employment, Executive (and his dependents
as applicable) will be eligible to participate in accordance with the terms of
all Company employee benefit plans (including without limitation health, medical
and dental insurance coverage), policies, and arrangements that are applicable
to other senior executives of Company, as such plans, policies, and arrangements
may exist from time to time and subject to the terms and conditions of such
plans, policies and arrangements. The Company agrees to pay the cost of the
premiums for $25,000 term life insurance on the life of the Executive during his
Employment. The Executive shall have the right to designate the beneficiary of
such policy or policies. Should the Executive not be insurable during his
Employment, the Company's duty to furnish such insurance shall be suspended
until such time as Executive becomes insurable during the Employment period.

5.    Expenses.    During Executive's Employment, the following provisions in
this Section 5 shall be applicable:

(a)    Business Expenses.    Company will reimburse Executive for reasonable
travel, entertainment, and other business expenses incurred by Executive in the
furtherance of the performance of Executive's duties hereunder, in accordance
with the Company's expense reimbursement policy as in effect from time to time.
The Company will pay an allowance of up to $36,000 each fiscal year (pro-rated
for fiscal year 2005) to Executive for costs which are associated with
Executive's travel and where such costs are validated by receipts and
appropriate documentation.

(b)    Transportation.    Company will pay a monthly allowance of $750 to
Executive for costs associated with the Executive's use of his automobile and
for related transportation expenses.

6.    Severance.

(a)    Termination Without Cause or Resignation for Good Reason.    If
Executive's Employment is terminated by the Company without Cause or by
Executive for Good Reason, then, subject to Section 7, Executive (or Executive's
heirs or estate in the event of Executive's death after Executive has become
entitled to the following payments and benefits) will receive from the Company:

(i) subject to Section 6(a)(vi), continued payment of Executive's then Base
Salary for a period of 12 months (the "Continuance Period") payable in
accordance with the Company's regular payroll practices;

(ii) a cash lump sum payment, paid at the time the Annual Bonus is generally
paid, (but in no event later than 90 days after the end of the Company's fiscal
year), equal to the then Target Bonus percentage multiplied by Executive's then
Base Salary;

3


--------------------------------------------------------------------------------


(iii) for any such termination occurring within 90 days after an Annual Period,
but prior to the payment of any Annual Bonus for such Annual Period, an Annual
Bonus with respect to such preceding Annual Period (payable within 90 days
following the end of such Annual Period), provided that Executive would have
otherwise received an Annual Bonus if he had remained employed as of the date of
the payment of such Annual Bonus for such Annual Period;

(iv) reimbursement for any applicable premiums Executive pays to continue
coverage for Executive and Executive's eligible dependents under the Company's
Group Health benefit plans under COBRA for a period of eighteen months, or, if
earlier, until Executive is eligible for similar benefits from another employer
(all provided Executive validly elects to continue coverage under applicable
law);

(v) Executive will be paid any accrued but unpaid salary, accrued but unused
vacation, expense reimbursements and other benefits due to Executive through his
termination date under any Company-provided or paid plans, policies, and
arrangements in accordance with and subject to the terms of such plans, policies
and arrangements; and

(vi) if a termination of employment described in this Section 6(a) occurs within
12 months after a Change in Control, then (x) Executive's stock options (or
other unvested compensatory equity) shall all be immediately and fully vested
and exercisable and (y) the payment specified in Section 6(a)(i) will instead be
paid in a single cash lump sum payment to Executive within 10 days after the
effective date of the separation agreement and release of claims referenced in
Section 7(a).

(b)    Voluntary Termination without Good Reason.    If Executive's Employment
terminates voluntarily by Executive without Good Reason, then, subject to the
terms of this Agreement (including Section 3 (c)): (i) all further vesting of
Executive's outstanding equity awards will terminate immediately; (ii) all
payments of compensation by the Company to Executive hereunder will terminate
immediately; (iii) Executive will be paid any accrued but unpaid salary, accrued
but unused vacation, expense reimbursements and other benefits due to Executive
through his termination date under any Company-provided or paid plans, policies,
and arrangements in accordance with and subject to the terms of such plans,
policies and arrangements; and (iv) Executive will not be eligible for severance
benefits under this Agreement or otherwise.

(c)    Termination for Cause.    If Executive's Employment is terminated for
Cause by the Company, then, subject to the terms of this Agreement (including
Section 3 (c)) (1) all of Executive's vested and unvested outstanding stock
options will be forfeited and cancelled without consideration as soon as
Executive is notified that he has been terminated for Cause, (ii) all payments
of compensation by the Company to Executive hereunder will terminate
immediately, (iii) Executive will be paid any accrued but unpaid salary, accrued
but unused vacation, expense reimbursements and other benefits due to Executive
through his termination date under any Company-provided or paid plans, policies,
and arrangements in accordance with and subject to the terms of such plans,
policies and arrangements, and (iv) Executive will not be eligible for severance
benefits under this Agreement or otherwise.

(d)    Termination due to Death or Disability.    If Executive's Employment
terminates by reason of death or Disability (as defined in the Stock Plan), then
(1) Executive will be paid any accrued but unpaid salary, accrued but unused
vacation, expense reimbursements and other benefits due to Executive through his
termination date under any Company-provided or paid plans, policies, and
arrangements and will be entitled to receive benefits only in accordance with
the Company's then applicable plans, policies, and arrangements, and (ii)
subject to Section 3(c), Executive's outstanding equity awards will be governed
in accordance with the terms and conditions of this Agreement and the applicable
award agreement(s).

(e)    Sole Right to Severance.    This Agreement is intended to represent
Executive's sole entitlement to severance payments and benefits in connection
with the termination of his

4


--------------------------------------------------------------------------------


Employment. To the extent Executive receives severance or similar payments
and/or benefits under any other Company plan, program, agreement, policy,
practice, or the like (including without limitation any change in control
arrangements), severance payments and benefits due to Executive under this
Agreement will be correspondingly reduced (and vice-versa).

(f)    Change in Control of Company.    The Company is evaluating the
prospective implementation of Change in Control arrangements for certain
selected key executives. If, and to the extent that, the Company's Board of
Directors (or committee of such Board of Directors) adopts any such Change in
Control arrangements, Executive will be a participant in those arrangements.

(g)    Section 280G Excise Tax.    If any payment or benefit Executive would
receive (whether or not Executive's employment is or has been terminated), but
determined without regard to any additional payment required under this Section
6(g), (collectively, the "Payment") would (x) constitute a "parachute payment"
within the meaning of Section 280G of the Internal Revenue Code of 1986, as
amended (the "Code"), and (y) be subject to the excise tax imposed by Section
4999 of the Code or any interest or penalties payable with respect to such
excise tax (such excise tax, together with any such interest and penalties, are
hereinafter collectively referred to as the "Excise Tax"), then Executive will
be entitled to receive from the Company an additional payment (the "Gross-Up
Payment," and any iterative payments pursuant to this paragraph also shall be
"Gross-Up Payments") in an amount that shall fund the payment by Executive of
any Excise Tax on the Payment, as well as all income and employment taxes on the
Gross-Up Payment, any Excise Tax imposed on the Gross-Up Payment and any
interest or penalties imposed with respect to income and employment taxes
imposed on the Gross-Up Payment. For this purpose, all income taxes will be
assumed to apply to Executive at the highest marginal rate. Any Gross-Up Payment
shall be paid to Executive, or for his benefit, within 15 days following receipt
by the Company of the report of the accounting firm described below.

The accounting firm engaged by the Company for general audit purposes as of the
day prior to the effective date of the Change in Control shall perform the
foregoing calculations. If the accounting firm so engaged by the Company is also
serving as accountant or auditor for the individual, entity or group which will
control the Company upon the occurrence of a Change in Control, the Company
shall appoint a nationally recognized accounting firm other than the accounting
firm engaged by the Company for general audit purposes to make the
determinations required hereunder. The Company shall bear all expenses with
respect to the determinations by such accounting firm required to be made
hereunder.

The accounting firm engaged to make the determinations hereunder shall provide
its calculations, together with detailed supporting documentation, to the
Company and Executive within thirty calendar days after the date on which such
accounting firm has been engaged to make such determinations or such other time
as requested by the Company or Executive. If the accounting firm determines that
no Excise Tax is payable with respect to a Payment, it shall furnish the Company
and Executive with an opinion reasonably acceptable to Executive that no Excise
Tax will be imposed with respect to such Payment. Any good faith determinations
of the accounting firm made hereunder shall be final, binding, and conclusive
upon the Company and Executive.

Executive shall notify the Company in writing of any claim by the Internal
Revenue Service that, if successful, would require the payment of a Gross-Up
Payment. Such notice shall be given as soon as practicable after Executive knows
of such claim and shall apprise the Company of the nature of the claim and the
date on which the claim is requested to be paid. Executive agrees not to pay the
claim until the expiration of the thirty-day period following the date on which
Executive notifies the Company, or such shorter period ending on the date the
taxes with respect to such claim are due (the "Notice Period"). If the Company
notifies the Executive in writing prior to the expiration of the Notice Period
that it desires to contest the claim, Executive shall: (i) give the Company any
information reasonably requested by the Company relating to the claim; (ii) take
action in connection with the claim as the Company may reasonably request,
including, without limitation, accepting legal representation with respect to
such claim by an attorney reasonably selected by the Company and

5


--------------------------------------------------------------------------------


reasonably acceptable to Executive; (iii) cooperate with the Company in good
faith in contesting the claim; and (iv) permit the Company to participate in any
proceedings relating to the claim. Executive shall permit the Company to control
all proceedings related to the claim and, at its option, permit the Company to
pursue or forgo any and all administrative appeals, proceedings, hearings and
conferences with the taxing authority in respect of such claim. If requested by
the Company, Executive agrees either to pay the tax claimed and sue for a refund
or contest the claim in any permissible manner and to prosecute such contest to
a determination before any administrative tribunal, in a court of initial
jurisdiction and in one or more appellate courts as the Company shall determine;
provided, however, that, if the Company directs Executive to pay such claim and
pursue a refund, the Company shall advance the amount of such payment to
Executive on an after-tax and interest-free basis (the "Advance"). The Company's
control of the contest related to the claim shall be limited to the issues
related to the Gross-Up Payment and Executive shall be entitled to settle or
contest, as the case may be, any other issues raised by the Internal Revenue
Service or other taxing authority. If the Company does not notify Executive in
writing prior to the end of the Notice Period of its desire to contest the
claim, the Company shall pay to Executive an additional Gross-Up Payment in
respect of the excess parachute payments that are the subject of the claim, and
Executive agrees to pay the amount of the Excise Tax that is the subject of the
claim to the applicable taxing authority in accordance with applicable law.

If, after receipt by Executive of an Advance, Executive becomes entitled to a
refund with respect to the claim to which such Advance relates, Executive shall
pay the Company the amount of the refund (together with any interest paid or
credited thereon after taxes applicable thereto). If, after receipt by Executive
of an Advance, a determination is made that Executive shall not be entitled to
any refund with respect to the claim and the Company does not promptly notify
Executive of its intent to contest the denial of refund, then the amount of the
Advance shall not be required to be repaid by Executive and the amount thereof
shall offset the amount of the additional Gross-Up Payment then owing to
Executive.

7.    Conditions to Receipt of Severance; No Duty to Mitigate.

(a)    Separation Agreement and Release of Claims.    The receipt of any
severance pursuant to Section 6 will be subject to Executive signing and not
revoking a separation agreement and release of claims in a form acceptable to
the Company, which includes a general release in favor of the Company and its
affiliates together with their respective officers, directors, stockholders,
employees, agents and successors and assigns from any and all claims Executive
may have against them including but not limited to, arising from Executive's
Employment and/or termination of Employment. The aforementioned general release
shall not include a waiver of claims against the stockholders, employees or
agents of the Company that do not arise out of or relate to Executive's
Employment. In the event Executive breaches the provisions of Section 8 of this
Agreement, in addition to any other remedies of law or in equity, the Company
may cease making any payments or benefits to which Executive otherwise may be
entitled to under Section 6. No severance will be paid or provided until the
separation agreement and release agreement becomes effective.

(b)    No Duty to Mitigate.    Executive will not be required to mitigate the
amount of any payment contemplated by this Agreement, nor will any earnings that
Executive may receive from any other source reduce any such payment.

8.    Confidential and Proprietary Information; Non-Competition;
Non-Solicitation.

(a)    Confidentiality.    Except in the performance of Executive's duties
hereunder, at no time during Executive's Employment or any time thereafter,
shall Executive, individually or jointly with others, for his benefit of the
benefit of any third party, publish, disclose, use or authorize anyone else to
publish, disclose or use, any secret or confidential and proprietary information
relating to any aspect of the business or operations of the Company, including,
without limitation, any trade secrets, customer lists and programs, manuals and
forms, customer files, financial data, employee-related information, marketing
or business plans, suppliers, trade or industrial practices of the Company, and
any Company information concerning purchasing, finances, accounting,
engineering, methods, processes, compositions, technology, formulas, electronic
information processing procedures (including

6


--------------------------------------------------------------------------------


computer software), research and development programs, potential client lists,
marketing, affiliations, sales and inventions. Executive acknowledges and agrees
that such information is a valuable asset of the Company and is the Company's
sole and exclusive property. Upon the termination of Executive's employment,
regardless of the reason for or circumstances giving rise to such termination or
at any other time at the request of the Company, Executive shall immediately
return to the Company all of the property of the Company, including all such
confidential and proprietary information, in his possession or control and
Executive agrees not to retain any copies, duplicates, reproductions or excerpts
in whatsoever form of any Company property.

(b)    Non-Competition/Non-Solicitation.

(i) In the course of Executive's employment with the Company, he will acquire
and have access to confidential or proprietary information concerning the
Company. Furthermore, his position as EVP of the Company places him in a
position of confidence and trust with the clients and employees of the Company.
Executive also acknowledges that the clients serviced by the Company are located
throughout the world and accordingly, it is reasonable that the restrictive
covenants set forth below are not limited by specific geographic area but by the
location of the Company's clients. He further acknowledges that the rendering of
services to the Company's clients necessarily requires the disclosure of
confidential information and trade secrets of the Company and its subsidiaries
(such as without limitation, marketing plans, budgets, designs, client
preferences and policies, and identity of appropriate personnel of clients with
sufficient authority to influence a shift in suppliers.) Executive and the
Company agree that in the course of Executive's Employment, he will develop a
personal acquaintanceship and relationship with the Company's clients, and
knowledge of those clients' affairs and requirements which may constitute the
Company's primary or only contact with such clients. Executive acknowledges that
the Company's relationships with its established clientele may therefore be
placed in his hands in confidence and trust. Executive consequently agrees that
it is reasonable and necessary for the protection of the goodwill and business
of the Company that he makes the covenants contained herein; and accordingly,
Executive agrees that while he is in the Company's employ and for a one year
period (and in the case of Section 8(b)(i)(b), a two-year period) after the
termination of his employment for any reason whatsoever, he shall not directly
or indirectly except on behalf of the Company:

a) attempt in any manner to solicit from any client (as hereinafter defined)
business of the type performed by the Company or to persuade any client of the
Company to cease to do business or to reduce the amount of business which any
such client has customarily done or, to the best of Executive's knowledge, that
is likely to do with the Company (as of the date of termination of employment),
whether or not the relationship between the Company and such client was
originally established in whole or in part through his efforts; or

b) employ (including to retain, engage or conduct business with) or attempt to
employ or assist anyone else to employ any person who is then or at any time
during the preceding year was in the Company's employ; or

c) render any services of the type rendered by the Company to its clients to or
for any client of the Company; provided, however, that this Section 8(b)(i)(c)
shall not prevent Executive from becoming employed by a client; or

d) perform services that compete with the business or businesses conducted by
the Company or any of its affiliates (or which business the Company can at the
time of Executive's termination of employment establish it will likely conduct
within one (1) year following the date of his termination; provided that
Executive participated in the planning or development of any such new business).

As used in this Section 8(b), the term "Company" shall include subsidiaries of
the Company and the term "client" shall mean (I) anyone who is a client of the
Company at the time of the termination of Executive's employment with the
Company or, if Executive's employment shall not have terminated, at the time of
the alleged prohibited conduct; (2) anyone who was a client at any time

7


--------------------------------------------------------------------------------


during the two year period immediately preceding the termination of Executive's
employment with the Company or, if Executive's employment shall not have
terminated, during the two year period immediately preceding the date of the
alleged prohibited conduct; and (3) any prospective clients to whom the Company
had made a presentation (or similar offering of services) within the one year
period immediately preceding the termination of Executive's employment with the
Company or if Executive's employment shall not have terminated, within the one
year period immediately preceding the date of the alleged prohibited conduct.

(c)    Injunctive Relief.    Executive acknowledges that a breach or threatened
breach of any of the terms set forth in this Section 8 shall result in an
irreparable and continuing harm to the Company for which there shall be no
adequate remedy of law. The Company shall, without posting a bond, be entitled
to obtain injunctive and other equitable relief, in addition to any other
remedies available to the Company.

(d)    Survival of Terms; Representations.    Executive's and Company's
obligations under this Section 8 hereof shall remain in full force and effect
notwithstanding the termination of Executive's employment. Executive
acknowledges that he is sophisticated in business, and that the restrictions and
remedies set forth in this Section 8 do not create an undue hardship on him and
will not prevent him from earning a livelihood. Executive and the Company agree
that the restrictions and remedies contained in this Section 8 are reasonable
and necessary to protect the Company's legitimate business interests regardless
of the reason for or circumstances giving rise to termination of Executive's
employment and that Executive and the Company intend that such restrictions and
remedies shall be enforceable to the fullest extent permissible by law. If it
shall be found by a court of competent jurisdiction that any such restriction or
remedy is unenforceable but would be enforceable if some part thereof were
deleted or modified, then such restriction or remedy shall apply with such
modification as shall be necessary to make it enforceable to the fullest extent
permissible under law.

9.    Intellectual Property.    Executive expressly understands and agrees that
any and all improvements, inventions, discoveries, processes, know-how or other
intellectual property (including without limitation patents, licenses,
copyrights, trade names, trademarks, assumed names and service marks and
applications therefor, marketing and advertising campaigns, logos and slogans,
designs and software programs) developed, conceived or created by him in the
course of his employment with the Company, either individually or in
collaboration with others, and whether or not during normal working hours or on
the premises of the Company (collectively, "Developments") shall be, as between
Executive and the Company, the sole and absolute property of the Company, and he
will, whenever requested to do so (either during Executive's Employment or
thereafter), execute and assign any and all applications, assignments and/or
other instruments and do all things which the Company may deem necessary or
appropriate in order to apply for, obtain, maintain, enforce and defend patents,
copyrights, trade names or trademarks of the United States or of foreign
countries for said Developments, or in order to assign and convey or otherwise
make available to the Company the sole and exclusive right, title, and interest
in and to said Developments (provided that where Executive is providing
assistance to the Company pursuant to this Section 9 after Executive's
employment has terminated, the Company shall reimburse Executive for any
pre-approved reasonable out of pocket expenses). Executive agrees to make full
and prompt disclosure to the Company of all Developments conceived or created by
him during his employment with the Company.

10.    Definitions.

(a)    Benefit Plans.    For purposes of this Agreement, "Benefit Plans" means
plans, policies, or arrangements that Company sponsors (or participates in) and
that immediately prior to Executive's termination of employment provide
Executive and Executive's eligible dependents with medical, dental, or vision
benefits. Benefit Plans do not include any other type of benefit (including, but
not by way of limitation, financial counseling, disability, life insurance, or
retirement benefits).

(b)    Cause.    For purposes of this Agreement, "Cause" means (i) Executive's
act of dishonesty or fraud in connection with the performance of his
responsibilities to the Company with the intention that such act result in
Executive's substantial personal enrichment, (ii) Executive's conviction of, or
pleas of nolo contendere to, a felony, (iii) Executive's willful failure to
follow lawful, reasonable

8


--------------------------------------------------------------------------------


instructions of the CEO or President, (iv) Executive's willful misconduct
provided such misconduct is injurious to the Company, or (v) Executive's
violation or breach of any fiduciary or contractual duty to the Company which
results in material damage to the Company or its business; provided that if any
of the foregoing events is capable of being cured, the Company will provide
written notice to Executive describing the specific nature of such event and
Executive will thereafter have 20 days to cure such event. During any cure
period, Executive will continue to receive all of the compensation and benefits
provided under this Agreement; provided, however, that Executive may not
exercise any of his outstanding stock options (or any other unexercised Company
equity awards) unless and until he cures the events or items in question to the
Company's satisfaction. The date of termination of employment for Cause shall be
(x) the 21st day after notice was provided to the Executive if the event(s) in
question is/are not cured to the Company's satisfaction or (y) the date that
notice was provided to the Executive if the event(s) is/are not capable of being
cured including without limitation an occurrence of subsection 10(b)(ii). For
purposes of this Section 10(b), no lawful act or failure to act will be
considered "willful" unless the act or failure to act was committed/omitted by
Executive without a reasonable, good faith belief that it was in the best
interests of the Company and/or was inconsistent with prior direction of the CEO
or President or Company policy.

(c)    Change in Control.    For purposes of this Agreement, a "Change in
Control" means the occurrence of any of the following events:

(i) Ownership. Any "Person" (as such term is used in Sections 13(d) and 14(d) of
the Securities Exchange Act of 1934, as amended) becomes the "Beneficial Owner"
(as defined in Rule 13d-3 under said Act), directly or indirectly, of securities
of the Company representing 50% or more of the total voting power represented by
the Company's then outstanding voting securities (excluding for this purpose the
Company or its Affiliates or any employee benefit plan of the Company) pursuant
to a transaction or a series of related transactions which the Company's Board
of Directors (the "Board") does not approve; or

(ii) Merger/Sale of Assets. A merger or consolidation of the Company whether or
not approved by the Board, other than a merger or consolidation which would
result in the voting securities of the Company outstanding immediately prior
thereto continuing to represent (either by remaining outstanding or by being
converted into voting securities of the surviving entity or the parent of such
corporation) at least 50% of the total voting power represented by the voting
securities of the Company or such surviving entity or parent of such corporation
outstanding immediately after such merger or consolidation, or the stockholders
of the Company approve an agreement for the sale or disposition by the Company
of all or substantially all of the Company's assets; or

(iii) Change in Board Composition. A change in the composition of the Board, as
a result of which fewer than a majority of the directors are Incumbent
Directors. "Incumbent Directors" shall mean directors who either (A) are
directors of the Company as of the Effective Date, or (B) are elected, or
nominated for election, to the Board with the affirmative votes of at least a
majority of the Incumbent Directors at the time of such election or nomination
(but shall not include an individual whose election or nomination is in
connection with an actual or threatened proxy contest relating to the election
of directors to the Company).

(d)    Good Reason.    For purposes of this Agreement, "Good Reason" means the
occurrence of any of the following without Executive's express prior written
consent: (i) a material reduction in Executive's position or duties, (ii) a
reduction of Executive's Base Salary or target Annual Bonus percentage other
than a reduction that also is applied to substantially all of the Company's
other senior executives, (iii) a material reduction in the aggregate level of
benefits made available to Executive other than a reduction that also is applied
to substantially all of the Company's other senior executives, (iv) relocation
of Executive's primary place of business for the performance of his duties to
the Company to a location that its more than 30 miles from its location as of
the Effective Date, unless it is closer to Executive's residence as of the
Effective Date or (v) any material breach or material violation of a material
provision of this Agreement by the Company (or any successor to the Company);
provided that the Executive must provide written notice to the Company of not
more than

9


--------------------------------------------------------------------------------


thirty (30) days after the occurrence of the event(s) constituting Good Reason
and providing further that if any of the foregoing events is capable of being
cured, the Executive will provide notice to Company describing the specific
nature of such event and Company will thereafter have 20 days to cure such
event.

11.    Indemnification and Insurance.    Executive will be covered under the
Company's insurance policies and, subject to applicable law, will be provided
indemnification to the maximum extent permitted by the Company's bylaws and
Certificate of Incorporation, with such insurance coverage and indemnification
to be in accordance with the Company's standard practices for senior executive
officers but on terms no less favorable than provided to any other Company
senior executive officer.

12.    Confidential Information.    Executive agrees to execute the Company's
standard form of employee confidential information agreement (the "Confidential
Information Agreement") upon commencement of employment. During his Employment,
Executive further agrees to execute any updated versions of the Confidential
Information Agreement (any such updated version also referred to as the
"Confidential Information Agreement") as may be required of substantially all of
the Company's executive officers.

13.    Assignment.    This Agreement will be binding upon and inure to the
benefit of (a) the heirs, executors, and legal representatives of Executive upon
Executive's death and (b) any successor of the Company. Any such successor of
the Company will be deemed substituted for the Company under the terms of this
Agreement for all purposes. Any successor will expressly assume in writing all
of the Company's obligations under this Agreement. For this purpose, "successor"
means any person, firm, corporation, or other business entity which at any time,
whether by purchase, merger, or otherwise, directly or indirectly acquires all
or substantially all of the assets or business of the Company. None of the
rights of Executive to receive any form of compensation payable pursuant to this
Agreement may be assigned or transferred except by will or the laws of descent
and distribution. Any other attempted assignment, transfer, conveyance, or other
disposition of Executive's right to compensation or other benefits will be null
and void.

14.    Notices.    All notices, requests, demands, and other communications
called for hereunder will be in writing and will be deemed given (a) on the date
of delivery if delivered personally, (b) one day after being sent by a well
established commercial overnight service, or (c) four days after being mailed by
registered or certified mail, return receipt requested, prepaid and addressed to
the parties or their successors at the following addresses, or at such other
addresses as the parties may later designate in writing:

If to the Company:

Majesco Entertainment Company
P.O. Box 6570
Edison, NJ 08818

[spacer.gif] [spacer.gif] Attn:  Chief Executive Officer
Majesco Entertainment Company

If to Executive:

John Gross

at the last residential address known by the Company as provided by Executive in
writing.

15.    Severability; Obligations.    If any provision hereof becomes or is
declared by a court of competent jurisdiction to be illegal, unenforceable, or
void, this Agreement will continue in full force and effect without said
provision.

16.    Arbitration.

(a) If any dispute arises between the Company and Executive that the parties
cannot resolve themselves, including any dispute over the application, validity,
construction, or interpretation of this Agreement, arbitration in accordance
with the then-applicable National Rules for the Resolution of

10


--------------------------------------------------------------------------------


Employment disputes of the American Arbitration Association shall provide the
exclusive remedy for resolving any such dispute, regardless of its nature;
provided, however, the Company may enforce Executive's obligations under
Sections 8 and 12 hereof by an action for injunctive relief and damages in a
court of competent jurisdiction.

(b) This Section 16 shall apply to claims arising under state and federal
statutes, local ordinances, and the common law. The arbitrator shall apply the
same substantive law that a court with jurisdiction over the parties and their
dispute would apply under the terms of this Agreement. The arbitrator's remedial
authority shall equal the remedial power that a court with jurisdiction over the
parties and their dispute would have. If the then-applicable rules of the
American Arbitration Association conflict with the procedures of this Section
16, the latter shall apply.

(c) If the parties cannot agree upon an arbitrator, the parties shall select a
single arbitrator from a list of seven arbitrators provided by the American
Arbitration Association ("AAA"). The names of the seven listed arbitrators shall
be derived from the AAA employment law roster. If the parties cannot agree on
selecting an arbitrator from that list, then the parties shall alternately
strike names from the list, with the first party to strike being determined by
lot. After each party has used three strikes, the remaining name on the list
shall be the arbitrator.

(d) Each party may be represented by counsel or by another representative of the
party's choice and each party shall pay the costs and fees of its counsel or
other representative and its own filing and administrative fees provided,
however, that Executive will only be responsible to pay those costs and fees
which he would have had to pay for had the disputed matter been initiated in
court.

(e) The arbitrator shall render an award and opinion in the form typical of
those rendered in labor arbitrations, and that award shall be final and binding
and non-appealable except as specifically provided by law. To the extent that
any part of this Section 16 is found to be legally unenforceable for any reason,
that part shall be modified or deleted in such a manner as to render this
Section 16 (or the remainder of this Section 16) legally enforceable and as to
ensure that except as provided in clause (b) of this Section 16, all conflicts
between the Company and Executive shall be resolved by neutral, binding
arbitration. The remainder of this Section 16 shall not be affected by any such
modification or deletion but shall be construed as severable and independent. If
a court finds that the arbitration procedures of this Section 16 are not
absolutely binding, then the parties intend any arbitration decision to be fully
admissible in evidence, given great weight by any finder of fact, and treated as
determinative to the maximum extent permitted by law.

(f) Unless the parties agree otherwise, any arbitration shall take place in the
American Arbitration Association's offices in Somerset, New Jersey.

(g) Executive has read and understands this Section 16, which discusses
arbitration. Executive understands that by signing this Agreement, Executive
agrees to submit any claims arising out of, relating to, or in connection with
this Agreement, or the interpretation, validity, construction, performance,
breach or termination thereof, or Executive's employment or the termination
thereof, to binding arbitration, and that this arbitration provision constitutes
a waiver of Executive's right to a jury trial and relates to the resolution of
all disputes relating to all aspects of the employer/employee relationship,
including but not limited to the following:

(i) Any and all claims for wrongful discharge of employment, breach of contract,
both express and implied; breach of the covenant of good faith and fair dealing,
both express and implied; negligent or intentional infliction of emotional
distress; negligent or intentional misrepresentation; negligent or intentional
interference with contract or prospective economic advantage; and defamation;

(ii) Any and all claims for violation of any federal, state or municipal
statute, including, without limitation, Title VII of the Civil Rights Act of
1964, as amended, the Civil Rights Act of 1991, the Equal Pay Act, the Employee
Retirement Income Security Act, as amended, the Age Discrimination in Employment
Act of 1967, the Americans with Disabilities Act of 1990, the Family and Medical
Leave Act of 1993, the Fair Labor Standards Act, the New Jersey Family Leave
Act, the New Jersey Conscientious Employee Protection Act and the New Jersey Law
Against Discrimination; and

11


--------------------------------------------------------------------------------


(iii)   Any and all claims arising out of any other federal, state or local laws
or regulations relating to employment or employment discrimination.

(h) Executive (i) understands that other options such as federal and state
administrative remedies and judicial remedies exist and (ii) knows that by
signing this Agreement those remedies are forever precluded and that regardless
of the nature of Executive's complaint, he knows that it can only be resolved by
arbitration.

(i) To the extent Executive asserts a claim that would otherwise require filing
the claim with a governmental agency, Executive may, but need not, file such
claim with the applicable agency (including, without limitation, the Equal
Employment Opportunity Commission), and if Executive fails to do so, the Company
shall not assert a defense of failure to exhaust administrative remedies.

17.    No Conflict.    Executive represents and warrants that he is not subject
to any agreement, instrument, order, judgment or decree of any kind, or any
other restrictive agreement of any character, which would prevent him from
entering into this Agreement or which would be breached by him upon the
performance of his duties pursuant to this Agreement.

18.    Integration.    Except as otherwise provided herein, this Agreement and
the Confidential Information Agreement represents the entire agreement and
understanding between the parties as to the subject matter herein and supersedes
all prior or contemporaneous agreements whether written or oral. No waiver,
alteration, or modification of any of the provisions of this Agreement will be
binding unless in a writing that specifically references this Section and is
signed by duly authorized representatives of all of the parties hereto.

19.    Waiver of Breach.    The waiver of a breach of any term or provision of
this Agreement, which must be in writing signed by all of the parties, will not
operate as or be construed to be a waiver of any other previous or subsequent
breach of this Agreement.

20.    Survival.    The Confidential Information Agreement, the Company's and
Executive's responsibilities under Sections 3, 6, 7, 8, 9, 11, 12, 16 and
Section 18 will survive the termination of this Agreement.

21.    Headings.    All captions and section headings used in this Agreement are
for convenient reference only and do not form a part of this Agreement.

22.    Taxes and Withholding.    All payments made pursuant to this Agreement
will be subject to withholding of applicable taxes. Executive shall be solely
responsible for satisfying his tax liabilities incurred in connection with this
Agreement including, without limitation, any payments and all other obligations,
whether for taxes, interest, penalties or in any other respect whatsoever that
are required as a result of Internal Revenue Code Sections 280G, 409A and/or
4999. If applicable, the Executive and the Company may jointly agree to modify
certain payments under this Agreement in order to conform to the requirements of
Internal Revenue Code Section 409A.

23.    Governing Law.    This Agreement will be governed by the laws of the
State of New Jersey (with the exception of its conflict of laws provisions).

24.    Jurisdiction.    The State of New Jersey shall have exclusive
jurisdiction to entertain any legal or equitable action with respect to Sections
8 or 12 of this Agreement except that the Company may institute any such suit
against Executive in any jurisdiction in which he may be at the time. In the
event suit is instituted in New Jersey, it is agreed that service of summons or
other appropriate legal process may be effected upon any party by delivery it
has to the last known address.

25.    Acknowledgment.    Executive acknowledges that he has had the opportunity
to discuss this matter with and obtain advice from his private attorney, has had
sufficient time to, and has carefully read and fully understands all the
provisions of this Agreement, and is knowingly and voluntarily entering into
this Agreement.

26.    Counterparts.    This Agreement may be executed in counterparts, and each
counterpart will have the same force and effect as an original and will
constitute an effective, binding agreement on the part of each of the
undersigned.

12


--------------------------------------------------------------------------------


27.    No Strict Construction:    The language used in this Agreement will be
deemed to be the language chosen by the Company and Executive to express the
parties' mutual intent, and no rule of law or contract interpretation that
provides that in the case of ambiguity or uncertainty a provision should be
construed against the draftsperson will be applied against any party.

IN WITNESS WHEREOF, each of the parties has executed this Agreement, in the case
of the Company by a duly authorized officer, as of the day and year written
below.

COMPANY:

Majesco Entertainment Company

By: /s/ Jesse Sutton        
Title: President
Date: June 27, 2005

[spacer.gif] [spacer.gif] EXECUTIVE:   /s/ John Gross        
John Gross

Date: 6/10/05

13


--------------------------------------------------------------------------------
